            Case 2:14-cr-00309-TLN-EFB Document 231 Filed 08/27/20 Page 1 of 2


 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 100
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 CARISSA CARPENTER

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   THE UNITED STATES OF AMERICA,                        CASE NO. 2:14-CR-309-TLN-EFB
11                                Plaintiff,
                                                          STIPULATION AND ORDER MODIFYING
12                          v.                            DUE DATE FOR REPLY TO GOVERNMENT’S
13   CARISSA CARPENTER,                                   OPPOSITION TO MOTION FOR
                                                          RECONSIDERATION OF DENIAL OF
14                                Defendant.              EMERGENCY MOTION TO REDUCE
                                                          SENTENCE
15

16

17

18          The United States and defendant Carissa Carpenter, by and through her attorney of record, Erin

19 J. Radekin, respectfully submit this stipulation and proposed order requesting to modify the date due for

20 the reply brief to the United States’s Opposition to Ms. Carpenter’s Motion for Reconsideration of

21
     Denial of Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i), ECF no.
22
     225.
23
            The parties agree and stipulate as follows:
24

25          1. The government filed an opposition to Ms. Carpenter’s motion on August, 19, 2020. ECF no.

26 228. Pursuant to this Court’s order on August 11, 2020, any reply to the government’s opposition is due

27 on August 26, 2020, see ECF no. 227.

28
            2. The parties agree modification of the date due for the reply is warranted to allow Ms. Radekin
                                                          1
           Case 2:14-cr-00309-TLN-EFB Document 231 Filed 08/27/20 Page 2 of 2

     and the government time to obtain the results of a recent COVID-19 test taken by Ms. Carpenter that are
 1

 2 not included in the records the parties possess, which go through August 13, 2020. It is Ms. Radekin’s

 3 understanding that Ms. Carpenter was recently retested and may now be positive with COVID-19, but it

 4 is unclear. It is the defense’s position that whether Ms. Carpenter has already been infected by COVID-

 5
     19 can change the assessment of her risk while housed as FCI Carswell and is thus relevant to whether
 6
     she can show extraordinary and compelling grounds for compassionate release. Accordingly, the parties
 7
     agree to modify the date due for the reply brief to September 2, 2020.
 8
     IT IS SO STIPULATED.
 9

10                                                              Respectfully submitted,

11 Dated: August 26, 2020                                       McGREGOR W. SCOTT
                                                                United States Attorney
12
                                                                /s/ Christina McCall
13
                                                                CHRISTINA McCALL
14                                                              Assistant United States Attorney

15                                                              /s/ Rosanne Rust
                                                                ROSANNE RUST
16                                                              Assistant United States Attorney
17

18 Dated: August 26, 2020                                       /s/ Erin J. Radekin
                                                                ERIN J. RADEKIN
19                                                              Counsel for Defendant
                                                                CARISSA CARPENTER
20

21                                                  ORDER

22          IT IS SO ORDERED this 27th day of August, 2020.

23

24

25

26                                                          Troy L. Nunley
                                                            United States District Judge
27

28

                                                        2
